Citation Nr: 1812940	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-35 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  This matter is before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs Regional Office in San Diego, California.

FINDING OF FACT

In September 2017, prior to issuance of a Board decision, the RO granted service connection for PTSD.


CONCLUSION OF LAW

No allegations of error of fact or law concerning entitlement to service connection for PTSD remain, and the criteria for dismissal have been met.  38 U.S.C. §§ 7104(a), 7105(d)(5) (2012); 38 C.F.R. § 20.101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105(d)(5), the Board may dismiss any appeal which fails to allege a specific error of fact or law with respect to an appealed determination.  In September 2017, after certification of this appeal to the Board, the RO granted service connection for PTSD.  The RO's grant of service connection for PTSD constitutes a full grant of the benefit sought on appeal.  Consequently, no allegations of error of fact or law remain within the Board's jurisdiction.  Accordingly, the appeal is dismissed.


ORDER

The issue of entitlement to service connection for PTSD is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


